Per Curiam.

The judgment must be reversed. The constable permitting the defendant to go at large for nine days was a Voluntary escape, and the plaintiff’s cause of action accrued immediately upon the escape. Although a constable has thirty ■days in which to serve an execution against the body,' yet, if he does serve it within that time, he has no right to .permit the defendant to go at large;, and his having him in custody at the expiration of the thirty days, will not excuse the escape. The. present action was commenced while Johnson was at large, and before he surrendered himself to the constable, pursuant to hi? agreement.
Judgment reversed.